UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of February, 2010 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) This current report on Form 6-K is hereby incorporated by reference into the registration statement on Form F-4 of Grupo Televisa, S.A.B. (File No. 333-164595) filed on January 29, 2010. NII HOLDINGS AND TELEVISA AGREE TO TELEVISAINVESTMENT IN NEXTEL MEXICO · Alliance positions NII Holdings and Televisa to provide new and innovative services and bundled service offerings to customers in Mexico Reston, Va and Mexico City, Mexico. – February 15, 2010 – NII Holdings, Inc. [NASDAQ: NIHD] and Grupo Televisa, S.A.B. [BMV:TLEVISA CPO; NYSE: TV] today announced that they have signed a definitive agreement under which Televisa will acquire an equity stake in NII Holding’s operating subsidiary in Mexico, Comunicaciones Nextel de Mexico, S.A. de C.V. Under the agreement, Televisa will invest $1.44 billion in cash for an initial 30% equity stake in Nextel Mexico, which reflects an implied pre-investment value of Nextel Mexico of $4.3 billion. Televisa will also be granted an option to acquire an additional 7.5% equity interest in Nextel Mexico that will be exercisable on either the 3rd or 4th anniversary of the completion of the initial investment.NII Holdings will continue to hold the remaining equity interests in Nextel Mexico and Nextel Mexico’s proven management team led by Peter Foyo will continue to manage the wireless operation. The combination of Nextel Mexico’s differentiated wireless services and capabilities and Televisa’s market leading programming, content and multiple distribution channels, and the resources of its cable and satellite television businesses, will position the new venture to support a wide range of innovative telecommunications and media services. These new service offerings could include the first quadruple play of converged services including wireless, television, broadband data, and fixed voice services as well as innovative converged services designed to meet the needs of small- and medium-sized businesses, large enterprises as well as consumers.These offerings would build upon the unique capabilities of both companies and would further enhance Televisa and Nextel as the premier brands in pay television and wireless services in Mexico. “We are thrilled to be moving forward with this exciting joint venture with Televisa, both because of the new opportunities it will create for our wireless business in Mexico and because of its potential to transform our business for the future,” said Steve Dussek, Chief Executive Officer of NII Holdings. “We believe that the powerful combination of NII’s expertise in the wireless communications business and Televisa’s extensive offerings as a market leader in broadcast media services, programming and content, broadband data, and fixed telephony, will create a first of its kind opportunity to provide customers in Mexico the broadest selection of high quality communications and media products and services. Televisa’s investment in Nextel Mexico is proof of the value that our team in Mexico has created and will position Nextel Mexico to pursue its plans to acquire spectrum in the upcoming auctions and, if we are successful, to develop and deploy 3G network capabilities, all with a goal of continuing our profitable growth strategy in the future,” he added. “The combined strength of our brands, products and services, and people creates a new force in the telecommunication and media industry in Mexico,” said Peter Foyo, President of Nextel Mexico.“I am proud to be working with our new partner Televisa one of the most respected media and communications companies in the world to lead the broadband revolution and bring the highest quality, cost effectiveservices to the people of Mexico.Together with the skills and talents of our combined organizations, we will strive to accomplish this goal," he added. “With this partnership, we are accessing a platform with an experienced management team and a solid track record in the Mexican telecommunications industry,” said Emilio Azcárraga Jean, Chairman and Chief Executive Officer of Grupo Televisa. “There are significant synergies between Nextel Mexico’s wireless offerings and our extensive base of pay TV subscribers. With this venture we will be able to offer to our customer base the first quadruple play in Mexico, which paves the way for a successful integrated media and telecom strategy. In addition, with the various Televisa properties, Nextel Mexico will have access to an unparalleled media and marketing platform.” Key Elements of the Transaction · Televisa will acquire a 30% equity stake in Nextel Mexico for $1.44 billion. o Implies a pre-investment value of Nextel Mexico of $4.3 billion. o Initial investment of $1.14 billion with the remaining investment made in three equal annual installments. · Televisa is granted an option to acquire an additional 7.5% equity stake in Nextel Mexico on either the 3rd or 4th anniversary of closing of the initial investment, for an exercise price based on the fair market value of Nextel Mexico on those dates. · Televisa is granted the right to appoint two out of six Nextel Mexico board members as well as special approval rights for specified significant decisions, transactions and corporate events. · NII Holdings retains 70% of the equity in Nextel Mexico and will appoint the remaining four Nextel Mexico board members. · Investment Agreement provides for the negotiation of commercial arrangements between Nextel Mexico and Televisa and its affiliates to develop and offer new and innovative value added services and service bundles that capitalize on Televisa’s extensive programming and media content, distribution channels, backbone and backhaul network assets, and Nextel Mexico’sextensive wireless network infrastructure and expertise in operating wireless networks. Televisa's investment and the other transactions contemplated by the investment agreement are conditioned upon the Nextel/Televisa consortium being awarded licenses to use specified amounts of spectrum in the upcoming spectrum auctions in Mexico and other customary closing conditions. Conference Call Information Executives from NII Holdings and Televisa will each host conference calls to discuss this announcement. NII
